MEMORANDUM **
Tirso Milian-Erisa, a native and citizen of Mexico, petitions pro se for- review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, Blandino-Medina v. Holder, 712 F.3d 1338, 1348 (9th Cir.2013), and we deny the petition for review.
Substantial evidence supports the agency’s denial of CAT relief because Milian-Erisa failed to establish it is more likely than not that he would be tortured by or with the consent or acquiescence of the government if returned to Mexico. See Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir.2013).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.